In re: William J. Benson applying for writs of' certiorari, prohibition, mandamus and injunction. .
Granted.
. ORDER
The petition of relator William J. Benson in the above entitled and numbered cause having been duly considered, and it having been made to appear that the progress of the prosecution during one year from arraignment was not retarded by any action of relator.
Ordered, that the Honorable Cyril J. Gracianette, Judge, First Parish Court, Parish of Jefferson, sustain the motion to quash this prosecution based upon the plea of prescription filed by defendant, William J. Benson, in these proceedings.
Further ordered, that in the event the respondent judge fails to comply with the aforesaid order on or before June 23, 1969, a writ of certiorari issue herein directing the said judge to transmit to the Supreme Court of Louisiana the record in duplicate or a certified copy of the record in duplicate in the proceeding complained of by relator, and that said judge show cause in this Court on October 13, 1969, at 11:00 a. m., why the plea of prescription should not be maintained.
Further ordered, that, in the meantime, all proceedings in this matter against relator in the said First Parish Court of Jefferson Parish shall be stayed and suspended.